Citation Nr: 0724045	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-38 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for skin rash on the 
calves.

3.  Entitlement to service connection for loss of eyesight.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a foot condition 
with swelling.

7.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The Board notes that, in February 2006, the 
veteran presented to testify before the Board at a Travel 

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for skin rash on the 
calves.

3.  Entitlement to service connection for loss of eyesight.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a foot condition 
with swelling.

7.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The Board notes that, in February 2006, the 
veteran presented to testify before the Board at a Travel 
Board hearing.  His representative failed to appear, and he 
was offered the options of testifying without his 
representative or with the assistance of another accredited 
representative.  He elected to reschedule his hearing, and a 
motion for a new hearing was granted.  He failed to report 
for his rescheduled hearing to be held on November 16, 2006.  
He has not filed a motion for a new hearing and the record 
does not disclose good cause for his failure to appear.  The 
Board, therefore, will proceed with appellate review of his 
case.  38 C.F.R. § 20.704(d) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims symptoms of decreased hearing acuity and 
tinnitus as a result of exposure to acoustic trauma in 
service.  He served as a cannoneer and assistant gunner 
during the Vietnam War, and reports exposure to acoustic 
trauma.  He has submitted a lay statement attesting to his 
hearing difficulties.  The Board finds that medical opinion 
is necessary to determine whether the veteran manifests 
bilateral hearing loss and tinnitus and, if so, whether such 
disabilities are causally related to event(s) in service.  
38 U.S.C.A. § 5103A(d) (West 2002).

With respect to the remaining claims, the Board notes that 
additional evidence has been received since the issuance of 
the October 2005 Statement of the Case (SOC).  On remand, the 
RO/AMC must consider this evidence and issue a supplemental 
statement of the case.  See 38 C.F.R. § 19.37 (2006).  As the 
case must be remanded for the foregoing reasons, any recent 
VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete clinical 
records from the Corpus Christi VA 
Outpatient Clinic, dated since July 2006.

2.  Schedule the veteran for a VA 
audiological evaluation. The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
that any current hearing loss or tinnitus 
had its onset during active service or is 
related to any in-service disease or 
injury, including acoustic trauma.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

3.  Thereafter, readjudicate the claims on 
appeal considering all the evidence of 
record since the last adjudication in the 
October 2005 SOC.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate period of time to 
respond.  The case should then be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

